Title: From Thomas Jefferson to Mary Jefferson, 31 March 1791
From: Jefferson, Thomas
To: Jefferson, Mary



My dear Maria
Philadelphia Mar. 31. 1791.

I am happy to have a letter of yours to answer. That of Mar. 6. came to my hands on the 24th. By the bye you never acknowlege the receipt of my letters, nor tell me on what day they came to hand. I presume that by this time you have received the two dressing tables with marble tops. I give one of them to your sister and the other to you. Mine is here with the top broke in two. Mr. Randolph’s letter referring to me the name of your niece was very long on the road. I answered it as soon as I received it, and hope the answer got duly to hand. Lest it should have been delayed, I repeated last week to your sister the name of Anne, which I had recommended as belonging to both families. I wrote you in my  last that the frogs had begun their songs on the 7th. Since that the blue birds saluted us on the 17th. The weeping willow began to leaf on the 18th. The lilac and gooseberry on the 25th. and the golden willow on the 26th. I inclose for your sister three kinds of flowering beans, very beautiful and very rare. She must plant, and nourish them with her own hands this year, in order to save seeds enough for herself and me. Tell Mr. Randolph I have sold my tobacco for 5. dollars per C. and the rise between this and September. Warehouse and shipping expences in Virginia, freight and storage here, come to 2/9 a hundred, so that it is as if I had sold it in Richmond for 27/3 credit till September, or half per cent per month discount for the ready money. If he chuses it, his Bedford tobacco may be included in the sale. Kiss every body for me. Yours’ affectionately,

Th: Jefferson

